In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00249-CV

MATTHEW SHANE WAGNER, Appellant              §    On Appeal from the 367th District
                                                  Court
                                             §
V.                                                of Denton County (14-03101-367)
                                             §
                                                  January 16, 2020
                                             §
LORETTA GALE DAVIS, Appellee                      Opinion by Chief Justice Sudderth


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and we vacate the trial court’s order.

      It is further ordered that appellee Loretta Gale Davis shall pay all of the costs

of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Bonnie Sudderth________________
                                           Chief Justice Bonnie Sudderth